JAMES E. JOHNSON                        THE CITY OF NEW YORK                             Katherine J. Weall
Acting Corporation Counsel                                                                    Senior Counsel
                                    LAW DEPARTMENT                                    phone: (212) 356-5055
                                                                                      mobile: (646) 370-0051
                                          100 CHURCH STREET                             kweall@law.nyc.gov
                                          NEW YORK, N.Y. 10007

                                                                 November 20, 2019

VIA ECF
Honorable Colleen McMahon
Chief United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

          Re:       Wairon Nunez v. City of New York, et al.
                    18 cv 10522 (CM)

Your Honor:

      I represent defendants in the above-referenced matter. The parties are pleased to inform
the Court that they have reached a settlement, and are proceeding to have the settlement
paperwork executed. We expect to file the stipulation of dismissal shortly.

                                                                 Respectfully submitted,


                                                                 /s/ Katherine J. Weall

                                                                 Katherine J. Weall
                                                                 Senior Counsel
                                                                 Special Federal Litigation Division

cc:       Robert Marinelli, Esq.
          Attorney for Plaintiff
          305 Broadway, Suite 1001
          New York, New York 10007
